             Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 1 of 6
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION
DAPHNE LACY                          §
                                     §
       Plaintiff,                    §
                                     §     CIVIL ACTION NO.
VS.                                  §
                                     §
AUTO CLEAN, INC., BELANGER           §
INC., AND SCREAMIN' EXPRESS          §
METAL WORKS, INC. D/B/A USA          §
ROLLER CHAIN & SPROCKETS,            §
SONNY’S THE CAR WASH FACTORY §
                                     §
       Defendants.                   §


                 THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1332, Third Party Defendant Sonny’s The Carwash Factory

 (“Third Party Defendant” or “Sonny’s”) files this Notice of Removal, hereby removing this

 action from the 407th Judicial District Court of Bexar County, Texas to the United States

 District Court for the Western District of Texas, San Antonio Division.

         1.     Removal in this case is based upon federal diversity jurisdiction as the amount in

controversy exceeds $75,000, and there is complete diversity of citizenship.     See 28 U.S.C. §

 1332.

         2.    Plaintiff filed her Original Petition on May 1, 2020, in the 407th Judicial

 District Court for Bexar County, Texas, Cause No. 2020CI08090 (“State Action”). Plaintiff’s

 Petition asserts several causes of action against Defendants, Auto Clean, Inc., Belanger Inc. and

 Screamin Express Metal Works, Inc. d/b/a USA Roller Chain & Sprockets (“Roller Chain”)

 collectively known as “Original Defendants”) asserting strict liability and negligence pursuant to

 Texas Civil Practice and Remedies Code.




THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
           Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 2 of 6




       3.       In her Original Petition, Plaintiff pleaded monetary relief in an amount

greater than One Million Dollars ($1,000,000.00). Specifically, Plaintiff requests

monetary relief in the amount of One Million Five Hundred Thousand Dollars

($1,500,000.00).

       4.           On August 17, 2020, Defendant and Third Party Plaintiff Roller Chain

filed an Original Third Party Petition against Sonny’s. Third Party Defendant was served

with process on September 30, 2020.

       5.          In addition, there is diversity of citizenship. Plaintiff is a citizen of the

State of Texas because that is where she is domiciled. Defendant Auto Clean is a citizen

of the State of Texas because that is where it maintains its principal place of business.

Defendant Belanger is a citizen of the State of Michigan because that is where it

maintains its principal place of business. Defendant Roller Chain is a citizen of the

State of Florida because that is where it maintains its principal place of business. Third

Party Defendant Sonny’s is a citizen of the State of Florida because that is where it

maintains its principal place of business.

       6.             This Notice of Removal is being filed within thirty (30) days of

service of the Third Party Petition, which was the first document from which Third

Party Defendant could ascertain that the damages were sufficient to make the case

removable. Thus, the removal is timely filed.

       7.          Pursuant to 28 U.S.C. § 1441(a), Defendant may remove this action to

the United States District Court for the Western District of Texas, San Antonio Division,

which is the federal judicial district which embraces the court where the State Action is

pending.

THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
           Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 3 of 6




       8.         Based on the preceding facts, this Court has original subject matter

jurisdiction over this case pursuant to 28 U.S.C. § 1332, and this case is, therefore,

properly removable to this Court pursuant to 28 U.S.C. § 1441(b).

       9.        Pursuant to 28 U.S.C. §1446(a) the Notice of Removal has the following

attachments:

       EXHIBIT 1      Index of Matters Being Filed

       EXHIBIT 2      State Court Docket Sheet

       EXHIBIT 3      List of All Counsel of Record including addresses, telephone

numbers and parties represented

       EXHIBIT 4      Original Petition

       EXHIBIT 5      Third Party Petition

       EXHIBIT 6      Process of Service of Third Party Petition

       10.        Pursuant to 28 U.S.C.§ l446(d), written notices of filing of this Notice of

Removal will be given to all adverse parties promptly after the filing of same.

       11.      As required by 28 U.S.C. §1446(d), a copy of this Notice of Removal

is being filed promptly with the Clerk of the 407th Judicial District Court, Bexar

County, Texas. Written notice of filing of the notice of removal, together with copy of

the Notice of Removal itself, will also be served upon Plaintiff’s and Co-Defendant’s

counsel.

       12.         By filing this Notice of Removal, Defendant does not waive any

defenses that may be available to it, including, but not limited to, lace of subject matter

jurisdiction, lack of personal jurisdiction, insufficiency of process, insufficiency of



THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
        Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 4 of 6




service of process, the expiration of any statute of limitations, bar by statute of frauds,

or failure by Plaintiff to state any claim upon which relief may be granted.

       WHEREFORE, PREMISES CONSIDERED, Defendant Sonny’s gives notice

and respectfully requests that the State Action be removed to the United States District

Court for the Western District of Texas, and that the 407th Judicial District Court of

Bexar County, Texas take no further action herein.




                                          Respectfully Submitted,




                                          YANICE COLON-POL
                                          State Bar No. 24104276
                                          MEADERS & ALFARO
                                          Two Riverway, Suite 845
                                          Houston, Texas 77056
                                          Phone: 713-403-3138 | Fax: 214-721-6289 |
                                          Email: Yanice.ColonPol@meaderslaw.com
                                          Efiling@meaderslaw.com
                                          ATTORNEYS FOR THIRD PARTY
                                          DEFENDANT SONNY’S THE CARWASH
                                          FACTORY




THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
        Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 5 of 6




                      CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the above and foregoing document
has been served upon Plaintiff’s and Co-Defendant’s counsel on the 26th day of October
2020 via electronic mail to:

Arne Guerra
LAW OFFICES OF GUERRA, GUERRA & ASSOCIATES, P.C.
1111 W. Nolana Avenue, Suite D
McAllen, Texas 78504
Office: (956) 322-8767
Fax: (866) 333-7303
Emails: arneguerralaw@gmail.com
guerralaw@gmail.com
oralia.rios@yahoo.com

Mario Rodriguez
THE RODRIGUEZ LAW FIRM
1111 W. Nolana Avenue
McAllen, TX 78504
Tel: (956) 971-0067
Fax: (956) 971-0069
Email: contact@therodriguezfirm.net
Attorneys for Plaintiff

Tushar Y. Pandya
DEAS & ASSOCIATES
9601 McAllister Freeway, Suite 910
San Antonio, TX 78216
Tel: (210) 525-2100
Fax: (855) 848-0737
Email: tpandya@travelers.com
Attorney for Defendant, Auto Clean, Inc.

John (Ken) Woodard
BUSH & RAMIREZ, PLLC
5615 Kirby Drive, Suite 900
Houston, TX 77005
Tel: (713) 626-1555
Fax: (713) 622-8077
Email: kwoodard@bushramirez.com
Attorney for Defendant, Belanger Inc.




THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
       Case 5:20-cv-01272 Document 1-2 Filed 10/26/20 Page 6 of 6




Cameron Cooke
9601 McAllister Freeway, Suite 220
San Antonio, TX 78216
Phone: (210) 200-5800
Fax: (866) 221-6120
Email: cameron.cooke@libertymutual.com
Attorney for Defendant Screamin Express Metal Works, Inc.
d/b/a USARoller Chain & Sprocket




                                  Yanice Colon-Pol




THIRD PARTY DEFENDANT’S NOTICE OF REMOVAL
